Case: 20-50220   Document: 00515674330   Page: 1   Date Filed: 12/15/2020




          United States Court of Appeals
               for the Fifth Circuit
                                                                United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                December 15, 2020

                            No. 20-50220                          Lyle W. Cayce
                          Summary Calendar                             Clerk



   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Francisco Martinez-Castillo,

                                               Defendant—Appellant,

                        consolidated with
                          _____________

                           No. 20-50230
                          _____________

   United States of America,

                                                   Plaintiff—Appellee,

                                versus

   Francisco Martinez-Castillo, also known as Francisco
   Castillo-Martinez,

                                               Defendant—Appellant.
Case: 20-50220      Document: 00515674330          Page: 2     Date Filed: 12/15/2020

                                     No. 20-50220
                                   c/w No. 20-50230


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:17-CR-181-1
                            USDC No. 4:19-CR-809-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Francisco Martinez-Castillo appeals his sentence of sixteen months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry, in violation of
   8 U.S.C. § 1326. He argues that the enhancement of his sentence under
   § 1326(b)(2) based on his prior conviction, which increased the statutory
   maximum terms of imprisonment and supervised release, is unconstitutional
   because his prior conviction is treated as a sentencing factor rather than an
   element of the offense that must be alleged in the indictment and found by a
   jury beyond a reasonable doubt. Martinez-Castillo concedes that the issue is
   foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he
   seeks to preserve the issue for further review. The Government moves for
   summary affirmance, urging that Martinez-Castillo’s argument is foreclosed.
          The parties are correct that Martinez-Castillo’s argument is
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Rojas-Luna, 522 F.3d 502, 505-06 (5th
   Cir. 2008). Accordingly, the Government’s motion for summary affirmance
   is GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), the Government’s alternative motion for an extension of time to
   file a brief is DENIED, and the judgment of the district court is AFFIRMED.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                          2